Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered May 23, 1994, upon a memorandum decision dated July 9, 1992 (Peter Tom, J.), which granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, defendant’s motion denied, the complaint reinstated, and the matter remanded for further proceedings, without costs.
Unlike Eaves Brooks Costume Co. v Y.B.H. Realty Corp. (76 NY2d 220), where property damage was caused when a fire sprinkler system malfunctioned and flooded the leased premises, the damage here was allegedly caused when, during the course of working on the building’s sprinkler system, defendant’s employees left a valve open and then pumped water through the system flooding plaintiff’s leased premises. *353Plaintiff is not alleging that the damage was caused by a failure of the Central Station Signaling System covered by defendant’s service contract with the building’s owner, but is alleging that it was simple negligence on the part of defendant which caused the flood. Such issue is a jury question to be resolved at trial. Moreover, inasmuch as plaintiff is not a party to the alarm protection contract between defendant and the building owner, plaintiff’s cause of action here is unaffected by the liability limitations contained in that clause. Concur— Murphy, P. J., Wallach, Kupferman, Ross and Williams, JJ.